NO. 07-02-0185-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      JULY 3, 2003

                         ______________________________


                        WELDON WYKE TURPIN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 184TH DISTRICT COURT OF HARRIS COUNTY;

                 NO. 868868; HONORABLE JAN KROCKER, JUDGE

                         _______________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Following his plea of not guilty, appellant Weldon Wyke Turpin was convicted by a

jury of kidnapping, enhanced, and punishment was assessed at confinement for life.

Presenting two points of error, appellant contends the trial court erred in (1) denying his
Theus motion,1 and (2) allowing the State to introduce a video-taped statement made by

him in its entirety for the purposes of rebuttal. Based on the rationale expressed herein,

we affirm.


       Appellant does not challenge the sufficiency of the evidence. Thus, only the facts

necessary to our analysis of the issues will be discussed. Appellant was charged by

indictment with aggravated kidnapping of complainant, a 28 year old female, enhanced by

prior convictions for aggravated rape and robbery. Among other witnesses, complainant

and appellant testified at trial; however, appellant’s account of the events was substantially

different than complainant’s. At the time of the offense, appellant was wearing an ankle

monitor which he removed after his brother told him police were looking for him.


       By his first point of error, appellant contends the trial court erred when it denied his

Theus motion. In response, the State contends appellant failed to preserve the error for

review on appeal. We agree with the State for the following reasons. Although appellant

presents a good discussion of his Theus motion, in his brief, he does not reference us to

the portion of the record where trial counsel presented an objection to admission of the

evidence which he now claims should not have been admitted. See Tex. R. Evid. 103(1).

Also, the brief does not contain appropriate citations and references to the record as is

required by Rule 38.1(f), (h) of the Texas Rules of Appellate Procedure. See Lape v. State,


       1
       845 S.W.2d 874 (Tex.Cr.App. 1992) (en banc) (holding that it was error to admit
evidence of a prior conviction for impeachment purposes because it had little probative
value on the defendant’s credibility).

                                              2
893 S.W.2d 949, 953 (Tex.App.--Houston [14th Dist.] 1994, pet. ref’d) (holding that nothing

was preserved for review because appellant’s brief did not direct the appellate court to the

proper place in the record where the alleged error was presented).


       Moreover, the State directs our attention to appellant’s motion in limine which the trial

court granted, except that it allowed the State to question appellant about felonies or crimes

of moral turpitude on cross-examination. However, a ruling on a motion in limine is not

sufficient to preserve error for review. McDuff v. State, 939 S.W.2d 607, 618 (Tex.Cr.App.

1997), cert. denied, 522 U.S. 844, 118 S. Ct. 125, 139 L. Ed. 2d 75 (1997); Brumfield v. State,

18 S.W.3d 921, 924 (Tex.App.--Beaumont 2000, pet. ref’d); see also Tex. R. App. P.

33.1(a). Accordingly, appellant’s first point of error is overruled.


       By his second point of error, appellant contends the trial court committed reversible

error when it allowed the State to introduce his video-taped statement in its entirety made

before his indictment for purposes of rebuttal. Then, by his argument, he expands his

contention and argues the evidence presented by video/audio tape (1) was highly

prejudicial, (2) exceeded the scope of permissible rebuttal, and (3) was erroneously

admitted because the trial court did not require the State to “cull out the inadmissible

portions . . . .” Appellant’s third argument amounts to his concession that some portions of

the tape were admissible.


       Before the tape was played to the jury, in response to a question from the trial court,

counsel for the State and appellant agreed that the court reporter “need not record the

                                               3
sound portion of the tape.” Based on the agreement of the attorneys, the court reporter did

not record and transcribe the audio portion of the tape. Resultantly, appellant does not

make any references in his brief to the record pointing out which portions of the tape he

claims were inadmissible. See Tex. R. App. P. 38.1(h); see also Harris v. State, 827
S.W.2d 949, 958 (Tex.Cr.App. 1992), cert. denied, 506 U.S. 943, 113 S. Ct. 381, 121
L. Ed. 2d 292 (1992) (holding the complaint on appeal was not preserved for review where

appellant did not cite any place in the record where complaint was made in the trial court);

Garcia v. State. 960 S.W.2d 151, 157 (Tex.App.--Corpus Christi 1997, no pet.) (noting

appellant’s contention was not preserved for review because he did not make page

references to the record to support his argument the trial court erred in not granting his

motion to withdraw his guilty plea); see also Castillo v. State, 810 S.W.2d 180, 182 n.1

(Tex.Cr.App. 1990) (explaining the Court need not address arguments not supported by

reference to the record where an argument was made to the trial court).           Because

appellant’s brief does not identify which portions of the audio were inadmissible, the point

is not preserved for our review. Point of error two is overruled.


       Accordingly, the judgment of the trial court is affirmed.


                                          Don H. Reavis
                                            Justice

Do not publish.




                                             4